TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00522-CV

Charles W. Barnett and Peggy Lee Barnett, Appellants

v.

Texas Mutual Insurance Company, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-10-000374, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants Charles W. Barnett and Peggy Lee Barnett no longer wish to pursue
their appeal.  The Barnetts, along with appellee Texas Mutual Insurance Company, have filed a
"Stipulation and Order of Dismissal" seeking dismissal of this appeal with prejudice.  We grant the
parties' motion and dismiss the appeal with prejudice.  Tex. R. App. P. 42.1(a).


					__________________________________________
					Jeff Rose, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed on Joint Motion
Filed:   November 30, 2011